DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/12/21 have been fully considered but they are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2011/0205161, hereinafter “Myers”) in view of Alameh et al. (US 2010/0295772, hereinafter “Alameh”).
	Regarding claim 1, Myers discloses an Information Handling System (IHS), comprising:	a processor (Figs. 1 and 8, [0033 et seq.], [0059], mobile computing device 100 includes a processor 803); and	a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to (Figs. 1 and 8, [0033 et seq.], [0059], mobile computing device 100 includes a memory 801 coupled to the processor 803, the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to perform functions):representing a specific task to be performed by the IHS when its respective item is selected, wherein each of the plurality of items are simultaneously displayed on the display, and wherein the specific tasks corresponding to the plurality of items are different from one another.  
	Alameh discloses to	manipulate a task map rendered on a display coupled to the IHS in response to the detection, the task map comprising a plurality of items each representing a specific task to be performed by the IHS when its respective item is selected, wherein each of the plurality of items are simultaneously displayed on the display, and wherein the specific tasks corresponding to the plurality of items are different from one another ([0113], user gestures manipulate a task map or group of stacked windows on a display coupled to the information handling system of the device in response to detection of the gesture, each of the windows has a plurality of items or applications/photos/documents that represent a specific task to be performed by the IHS (display picture or document when selected, or launch application when selected) when a picture/document or application (e.g., icon [0085, 0100, 0151]) is selected, with the stacked window having the item simultaneously displayed on the display, and with the picture/document/applications being different from one another and performing different Regarding claim 13, Myers discloses a method, comprising: 	detecting a hand gesture using proximity sensors disposed on a hovering keyboard coupled to an Information Handling System (IHS) (Figs. 1 and 8, [0033 et seq.], [0059], mobile computing device 100 includes a memory 801 coupled to the processor 803; [0032, 0034, and 0037-0038], gesture control using capacitive touch sensing technology detects hand gestures using proximity sensors for a hovering keyboard of the mobile device which is coupled to the information handling system or mobile device 100).	Meyers does not explicitly disclose	manipulating a task map rendered on a display coupled to the IHS in response to the detection, the task map comprising a plurality of items representing a specific task to be performed by the IHS when its respective item is selected, wherein each of 
	Alameh discloses	manipulating a task map rendered on a display coupled to the IHS in response to the detection, the task map comprising a plurality of items representing a specific task to be performed by the IHS when its respective item is selected, wherein each of the plurality of items are simultaneously displayed on the display, and wherein the specific tasks corresponding to the plurality of items are different from one another([0113], user gestures manipulate a task map or group of stacked windows on a display coupled to the information handling system of the device in response to detection of the gesture, each of the windows has a plurality of items or applications/photos/documents that represent a specific task to be performed by the IHS (display picture or document when selected, or launch application when selected) when a picture/document or application (e.g., icon [0085, 0100, 0151]) is selected, with the stacked window having the item simultaneously displayed on the display, and with the picture/document/applications being different from one another and performing different tasks).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Meyers to manipulate a task map rendered on a display coupled to the IHS in response to the detection, the task map comprising a plurality of items each representing a specific task to be performed by the IHS when its respective item is selected, wherein each of the plurality of items are simultaneously displayed on the display, and wherein the specific Regarding claim 17, Myers discloses a hardware memory device having program instructions stored thereon that, upon execution by a processor of an Information Handling System (IHS), cause the IHS to (Figs. 1 and 8, mobile device 100 is a hardware memory device having program instructions and an information handling system with a processor 803):	detect a hand gesture using proximity sensors disposed on a hovering keyboard coupled to the IHS (Figs. 1 and 8, [0033 et seq.], [0059], mobile computing device 100 includes a memory 801 coupled to the processor 803; [0032, 0034, and 0037-0038], gesture control using capacitive touch sensing technology detects hand gestures using proximity sensors for a hovering keyboard of the mobile device which is coupled to the information handling system or mobile device 100).	Myers does not explicitly disclose to	manipulate a task map rendered on a display coupled to the IHS in response to the detection, the task map comprising a plurality of items each representing a specific task to be performed by the IHS when its respective item is selected, wherein each of the plurality of items are simultaneously displayed on the display, and wherein the specific tasks corresponding to the plurality of items are different from one another.	Alameh discloses to
([0113], user gestures manipulate a task map or group of stacked windows on a display coupled to the information handling system of the device in response to detection of the gesture, each of the windows has a plurality of items or applications/photos/documents that represent a specific task to be performed by the IHS (display picture or document when selected, or launch application when selected) when a picture/document or application (e.g., icon [0085, 0100, 0151]) is selected, with the stacked window having the item simultaneously displayed on the display, and with the picture/document/applications being different from one another and performing different tasks).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the hardware memory device of Meyers to manipulate a task map rendered on a display coupled to the IHS in response to the detection, the task map comprising a plurality of items each representing a specific task to be performed by the IHS when its respective item is selected, wherein each of the plurality of items are simultaneously displayed on the display, and wherein the specific tasks corresponding to the plurality of items are different from one another, such as taught by Alameh, for the purpose of using 3D gestures to provide additional input to a user interface and control different stacked widows of the user interface .
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Alameh and Vinayak et al. (US 9,383,895, hereinafter “Vinayak”).	Regarding claim 2, Meyers as modified by Alameh discloses the IHS of claim 1, but does not explicitly disclose wherein to detect the hand gesture, the program instructions, upon execution, cause the IHS to fit proximity data obtained by the proximity sensors to a geometric model of a hand, and wherein the geometric model comprises one or more parameters selected from the group consisting of: a length, a width, a joint position, an angle of joint rotation, and a finger segment.	Vinayak discloses wherein to detect the hand gesture, the program instructions, upon execution, cause the IHS to fit proximity data obtained by the proximity sensors to a geometric model of a hand, and wherein the geometric model comprises one or more parameters selected from the group consisting of: a length, a width, a joint position, an angle of joint rotation, and a finger segment (Col. 9, line 51 to col. 10, line 30, gestures include hand position and pose using algorithms based on geometric models of the hand and using parameters of joint angles).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Myers and Alameh to have wherein to detect the hand gesture, the program instructions, upon execution, cause the IHS to fit proximity data obtained by the proximity sensors to a geometric model of a hand, and wherein the geometric model comprises one or more parameters selected from the group consisting of: a length, a width, a joint position, an angle of joint Regarding claim 3, Meyers as modified by Alameh  discloses the IHS of claim 1, but does not explicitly disclose wherein the hand gesture comprises a hand inclination.	Vinayak discloses wherein the hand gesture comprises a hand inclination (Vinayak, Col. 9, line 51 to col. 10, line 30, gestures include hand position and pose using algorithms based on geometric models of the hand and using parameters of joint angles; pose of hand is a gesture of a hand inclination).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Myers and Alameh to have wherein the hand gesture comprises a hand inclination, such as taught by Vinayak, for the purpose of implementing various functionalities to the systems based on different recognized hand inclination positions when forming gestures.
Claims 4, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Alameh and Vinayak as applied to claims 2-3, and further in view of Gupta (US 9,898,347) and Perez-Noguera (US 2008/0042978).	Regarding claim 4, Meyers as modified by Alameh and Vinayak discloses the IHS of claim 3, but does not explicitly disclose wherein to manipulate the task map, the program instructions, upon execution, further cause the IHS to render each of a plurality Regarding claim 6, Meyers as modified by Alameh, Vinayak, Gupta, and Perez-Noguera discloses the IHS of claim 4, wherein the hand gesture further comprises a .  
	The motivation is the same as in claim 4.	Regarding claim 14, this claim is rejected for the same reasons recited with respect to the rejection of claim 4.
Claims 7-10, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Alameh, Vinayak, Gupta, and Perez-Noguera as applied to claims 4, 6 and 14, and further in view of Figelman et al. (US 2014/0068526, hereinafter “Figelman”).	Regarding claim 7, Meyers as modified by Alameh, Vinayak, Gupta, and Perez-Noguera discloses the IHS of claim 6, but does not explicitly disclose wherein to manipulate the task map, the program instructions, upon execution, further cause the IHS to separate the tasks rendered in each layer by a distance proportional to an amount of finger splaying.	Figelman teaches performing multiple gestures to execute multiple functions ([0043], more than one gesture may be conducted such as two gestures to perform two functions).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Myers, Alameh, .
	Regarding claim 8, Meyers as modified by Alameh, Vinayak, Gupta, and Perez-Noguera discloses the IHS of claim 6, but does not explicitly disclose wherein the program instructions, upon execution, further cause the IHS to light a portion of the hovering keyboard under the finger splaying with a color or intensity corresponding to the amount of finger splaying.	Figelman teaches performing two gestures to execute two functions ([0043], more than one gesture may be conducted such as two gestures to perform two functions).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Myers, Alameh, Vinayak, Gupta and Perez-Noguera to have wherein the program instructions, upon execution, further cause the IHS to light a portion of the hovering keyboard under the finger splaying with a color or intensity corresponding to the amount of finger splaying as a second gesture functionality (see claim 5 rejection regarding Myers teaching intensity functionality), such as taught by Figelman, for the purpose of providing two functionalities from a sequence of gestures (hand inclination and finger splaying).  
	Regarding claim 9, Meyers as modified by Alameh, Vinayak, Gupta, Perez-Noguera and Figelman discloses the IHS of claim 7, wherein the hand gesture further comprises a finger pointing following the finger splaying (Figelman, [0043], multiple gestures to execute multiple functions; a third gesture of finger pointing may occur to perform a third function (e.g., select a task pointed at by the user pointing gesture).	The motivation is the same as in claim 7.	Regarding claim 10, Meyers as modified by Alameh, Vinayak, Gupta, Perez-Noguera and Figelman discloses the IHS of claim 9, wherein to manipulate the task map, the program instructions, upon execution, further cause the IHS to identify one of the plurality of tasks selected by the finger pointing, and to render an application associated with the selected task (Figelman, [0043], multiple gestures to execute multiple functions; a third gesture of finger pointing may occur to perform a third function (e.g., select a task pointed at by the user pointing gesture and render the application associated with the selected task or icon pointed at by the user).	The motivation is the same as in claim 7.

	Regarding claim 15, Meyers as modified by Alameh, Vinayak, Gupta, and Perez-Noguera discloses the method of claim 14, but does not explicitly disclose wherein the hand gesture further comprises a finger splaying following the hand inclination, and wherein the method further comprises separating the tasks rendered in each layer by a distance proportional to an amount of finger splaying.  

	Regarding claim 16, Meyers as modified by Alameh, Vinayak, Gupta, Perez-Noguera, and Figelman discloses the method of claim 15, wherein the hand gesture further comprises a finger pointing following the finger splaying, and wherein the method further comprises identifying one of the plurality of tasks selected by the finger pointing, and to render an application associated with the selected task (Figelman, [0043], multiple gestures to execute multiple functions; a third gesture of finger pointing may occur to perform a third function (e.g., select a task pointed at by the user pointing gesture and render the application associated with the selected task or icon pointed at by the user).	The motivation is the same as in claim 14.	Regarding claim 18, this claim is rejected for the same reasons recited with Regarding claim 19, this claim is rejected for the same reasons recited with respect to the rejection of claim 15.	Regarding claim 20, this claim is rejected for the same reasons recited with respect to the rejection of claim 16.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Alameh and Vinayak as applied to claims 2-3, and further in view of Perez-Noguera.	Regarding claim 5, Meyers as modified by Alameh and Vinayak discloses the IHS of claim 3, wherein the program instructions, upon execution, further cause the IHS to light a portion of the hovering keyboard with a color or intensity (Myers, [0048], lighting can be projected in varying intensities; user can set the brightness).	Meyers as modified by Alameh and Vinayak does not explicitly disclose but does not explicitly disclose the IHS to light a portion of the hovering keyboard under the hand inclination with a color or intensity corresponding to an angle of inclination. 
	  Perez-Noguera teaches assigning gestures to functions, and that any motion or gesture can be assigned to any suitable function or feature ([0055]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Myers, Alameh and Vinayak to have the IHS to light a portion of the hovering keyboard under the hand .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Alameh, Mak et al. (US 2007/0271466, hereinafter “Mak”) and Lapp (US 2014/0298266).	Regarding claim 11, Meyers as modified by Alameh discloses the IHS of claim 1, but does not explicitly disclose wherein to manipulate the task map, the program instructions, upon execution, further cause the IHS to: 	maintain a record of hand gestures performed by a given user; 	calculate a drift based on the record of hand gestures	Mak discloses to determine a drift of user gestures based a record of the user gestures (Fig. 6, [0054-0056], the system compares drift (left, right, none) in a current session with drift data recorded previously).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Myers and Alameh to have wherein to manipulate the task map, the program instructions, upon execution, further cause the IHS to: maintain a record of hand gestures performed by a given user and calculate a drift based on the record of hand gestures, such as taught by Mak, for the purpose of authenticating a user of the system.	Meyers as modified by Alameh and Mak does not explicitly disclose to adjust one or more parameters used to detect the hand gesture based upon the drift.
Lapp teaches to dynamically adjust one or more parameters used to detect the hand gesture based upon the drift ([0714] dynamically moving a finger map to stay with the hand when the hand drifts).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Myers, Alameh and Mak to adjust one or more parameters used to detect the hand gesture based upon the drift, such as taught by Lapp, for the purpose of dynamically recalibrating the gesture detection information based on the drifted position of the hand.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Alameh, Mak and Lapp as applied to claim 11, and further in view of Clark (US  2015/0269555).	Regarding claim 12, Meyers, Alameh, Mak and Lapp discloses the IHS of claim 11, but does not explicitly disclose wherein to calculate the drift, the program instructions, upon execution, further cause the IHS to create a fuzzy set of hand gestures.
	Clark teaches to create a fuzzy set of hand gestures ([0104], “fuzzy” comparison set allowing for slight variations of gestures).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Myers, Alameh, Mak and Lapp to have wherein to calculate the drift, the program instructions, upon execution, further cause the IHS to create a fuzzy set of hand gestures, such as taught by Clark, for the purpose of accounting for slight variations of user hand gesture inputs.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694 


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694